Jenkins, J.
The note sued on had been previously held as collateral by the bank in whose name suit was brought. At the trial the bank filed its motion to dismiss the suit brought in its name, in which it was alleged that neither then nor at the time the suit was instituted did it own any interest in the note. It appears from the undisputed testimony of the bank president, given in support of this motion, that, previously to the time suit was filed, the bank had turned back and surrendered the note, sued on to the payee, with instructions that suit should not be brought in the bank’s name. Held, that under these circumstances the bank’s motion to dismiss the suit should have been sustained, notwithstanding the fact that the blank indorsement on the note may have remained uncaneeled. Civil Code (1910), § 5516; Bomar v. Equitable Mortgage Co., 111 Ga. 143 (36 S. E. 601); Bell v. Whitestone, 18 Ga. App. 536 (89 S. E. 1050).

Judgment reversed.


Wade, G. J., and Luloe, J., concur.